Barnard; P. J.
The exact interest which Bent, plaintiff’s assignor, had in the business of the aluminum plating is not decisive, or even material. Assuming a partnership, Curtiss had sold the business to his mother before the notes in question, except the $100, were given. The notes were given *709ostensibly to buy out Bent’s share in the business; and, while the defendant inserted in the letter inclosing the notes that they were to be payable “as soon as I can get a partner who has sufficient means to place the business on a sound footing, ” the words were idle. The business had been sold before the letter was written, and by means of the letter and the notes a good title was made to the business in the defendant’s mother. Defendant alone signed the bill of sale to her. It would be a very inequitable result if by this clause in the letter the defendant could get a title to the property which he had wrongfully sold, and pay Bent nothing. The judgment should be reversed, and a new trial granted, costs to abide event. All concur..